    Case 4:20-cv-00488-ALM-CAN Document 10 Filed 09/08/20 Page 1 of 1 PageID #: 25




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


     DAVID LEE LENT, #2288548                       §
                                                    §
     VS.                                            §                 CIVIL ACTION NO. 4:20cv488
                                                    §
     DIRECTOR, TDCJ-CID                             §


                                        ORDER OF DISMISSAL

            This case was referred to United States Magistrate Judge Christine A. Nowak, who issued

     a Report and Recommendation on August 10, 2020 (Dkt. # 8). The Magistrate Judge concluded

     that Petitioner’s case should be dismissed for failure to prosecute. The Report and

     Recommendation of the Magistrate Judge, which contains proposed findings of fact and

     recommendations for the disposition of such action, has been presented for consideration. No

     objections having been timely filed, the Court concludes the findings and conclusions of the

     Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.
.
            Accordingly, it is ORDERED the petition for writ of habeas corpus (Dkt. # 1) is

     DISMISSED without prejudice. It is further ORDERED all motions by either party not previously

     ruled on are hereby DENIED.

           SIGNED this 8th day of September, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
